






Exhibit 10.8


CHANGE IN CONTROL SEVERANCE AGREEMENT


THIS AGREEMENT, dated [DATE], is made by and between EMC Corporation (the
“Company”), and [NAME] (the “Executive”) residing at [ADDRESS].


WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and


WHEREAS, the Executive has made and is expected to make, due to the Executive's
intimate knowledge of the business and affairs of the Company, its policies,
methods, personnel and problems, a significant contribution to the
profitability, growth and financial strength of the Company; and


WHEREAS, the Company, as a publicly held corporation, recognizes that the
possibility of a Change in Control may exist, and that such possibility and the
uncertainty and questions which it may raise among management may result in the
departure or distraction of the Executive in the performance of the Executive's
duties, to the detriment of the Company and its stockholders; and


WHEREAS, it is in the best interests of the Company and its stockholders to
reinforce and encourage the continued attention and dedication of management
personnel, including the Executive, to their assigned duties without distraction
and to ensure the continued availability to the Company of the Executive in the
event of a Change in Control.


THEREFORE, in consideration of the foregoing and other respective covenants and
agreements of the parties herein contained, the parties hereto agree as follows:


1.
Defined Terms. The definitions of capitalized terms used in this Agreement are
provided in Section 16.



2.
Term of Agreement. The term of this Agreement (the “Term”) shall commence on
[DATE] and shall continue in effect through January 1, 2013; provided, however,
that commencing on January 1, 2013 and each January 1st thereafter, the Term
shall automatically be extended for one additional year unless, not later than
April 1 of the preceding year, the Company or the Executive shall have given
notice not to extend the Term; and further provided, however, that if a Change
in Control shall have occurred during the Term, the Term shall expire on the
last day of the twenty-fourth (24th) month following the month in which such
Change in Control occurred.

3.
Company's Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive's covenants in
Section 4, the Company, under the conditions described herein, shall pay the
Executive the Severance Payments and the other payments and benefits described
herein. No Severance Payments shall be payable under this Agreement unless there
shall have been (or, pursuant to the second sentence of Section 6.1, there shall
be deemed to have been) a termination of the Executive's employment with the
Company following a Change in Control and during the Term. This Agreement shall
not be construed as creating an express or implied contract of employment and,
except as otherwise agreed in writing





--------------------------------------------------------------------------------




between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.
4.
The Executive's Covenants. Subject to the terms and conditions of this
Agreement, in the event of a Potential Change in Control, the Executive shall
remain in the employ of the Company until the earliest of (i) the date which is
six (6) months from the date of the first occurrence of a Potential Change in
Control, (ii) the date of a Change in Control, (iii) the date of termination by
the Executive of the Executive's employment for Good Reason or by reason of
death, Disability or Retirement, or (iv) the termination by the Company of the
Executive's employment for any reason.

5.
Compensation Other Than Severance Payments; Equity Awards.

5.1    If the Executive fails to perform the Executive's full-time duties with
the Company following a Change in Control as a result of incapacity due to
physical or mental illness, during any period when the Executive so fails to
perform the Company shall pay the Base Salary to the Executive, together with
all compensation and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement (other than the Company's
short- or long-term disability plan, as applicable, but including any bonus or
incentive plan) maintained by the Company during such period, until the
Executive resumes the full time performance of such duties or the Executive's
employment is terminated by the Company for Disability.
5.2    If the Executive's employment shall be terminated for any reason
following a Change in Control, the Company shall pay the Base Salary to the
Executive through the Date of Termination, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company's compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.
5.3    Except as expressly provided herein, if the Executive's employment shall
be terminated for any reason following a Change in Control, the Company shall
pay to the Executive the Executive's normal post-termination compensation and
benefits as such payments become due. Such post-termination compensation and
benefits shall be determined under, and paid in accordance with, the Company's
retirement, insurance and other compensation or benefit plans, programs and
arrangements as in effect immediately prior to the Date of Termination or, if
more favorable to the Executive, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason.
5.4    Notwithstanding anything to the contrary contained in any equity plan or
arrangement of the Company or any agreement between the Company and the
Executive (but subject to the provisions of Section 14.3(D)), upon the
occurrence of a Change in Control, any outstanding stock option, restricted
stock or other equity or equity-based award granted to the Executive shall
become immediately vested and exercisable if the Executive becomes entitled to
the Severance Payments described in Section 6.1. From and after the occurrence
of a Change in Control, the “detrimental activity” provisions in the Company's
equity plans shall no longer apply to any award issued to the Executive under
such plans.
6.
Severance Payments.

6.1    If the Executive's employment is terminated within twenty-four (24)
months following a Change in Control, other than (a) by the Company for Cause,
(b) by reason of death or Disability, or (c) by the Executive without Good
Reason, then the Company shall, subject to Section 15




--------------------------------------------------------------------------------




hereof, pay the Executive the amounts, and provide the Executive the benefits,
described in this Section 6.1 (“Severance Payments”) and Section 6.2, in
addition to any payments and benefits to which the Executive is entitled under
Section 5. For purposes of this Agreement, the Executive's employment shall be
deemed to have been terminated within twenty-four (24) months following a Change
in Control and during the Term by the Company without Cause or by the Executive
with Good Reason, if (i) the Executive's employment is terminated by the Company
without Cause during a Potential Change in Control Period, or (ii) the Executive
terminates Executive’s employment for Good Reason during a Potential Change in
Control Period. In the event that the Executive's employment is terminated in
the manner described in the preceding sentence during a Potential Change in
Control Period, a Change in Control shall be deemed to have occurred immediately
preceding such termination for purposes of Section 5.4 hereof, except with
respect to equity awards held by the Executive which are intended to constitute
qualified performance based compensation for purposes of Section 162(m) of the
Code and regulations promulgated thereunder (other than stock options and stock
appreciation rights). Except as described above, the Executive shall not be
entitled to benefits pursuant to this Section 6.1 unless a Change in Control
shall have occurred during the Term.
(A)    The Company shall pay to the Executive a lump sum severance payment, in
cash, equal to 2.99 times the sum of (a) the Base Salary, and (b) the sum of the
target annual bonus available to the Executive pursuant to each of the Company's
annual bonus plans or any successor plans (but excluding any special performance
or incentive plan) in which the Executive participates in respect of the fiscal
year in which the Date of Termination occurs (without giving effect to any event
or circumstance constituting Good Reason), assuming for this purpose attainment
of 100% of any applicable target; provided, however, that if the applicable
target bonus would have been pro-rated for a partial fiscal year, such target
bonus shall be recalculated for purposes of this Section 6.1(A) to equal the
amount that for which the Executive would have been eligible for the entire
fiscal year.
(B)    For the thirty-six (36) month period immediately following the Date of
Termination, the Company shall arrange to provide the Executive and the
Executive’s dependents life, disability, accident and health insurance benefits
substantially similar to those provided to the Executive and the Executive’s
dependents immediately prior to the Date of Termination or, if more favorable to
the Executive, those provided to the Executive and the Executive’s dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater after-tax cost to the Executive than the
cost to the Executive immediately prior to such date or occurrence. If, at the
end of the thirty-six (36) month period following the Date of Termination, the
Executive has not previously become eligible to receive comparable benefits from
a new employer or pursuant to a government-sponsored health insurance or health
care program, then the Company shall arrange, at its sole cost and expense, to
enable the Executive to convert coverage for the Executive and the Executive's
dependents being provided hereunder to individual policies or programs, if
applicable, upon the same terms as other former employees of the Company may
apply for such conversion. The cost of providing the benefits set forth in this
Section 6.1(B) shall be in addition to (and shall not reduce) the Severance
Payments. Benefits otherwise receivable by the Executive pursuant to this
Section 6.1(B) shall be reduced to the extent the Executive becomes eligible to
receive comparable benefits from a new employer or pursuant to a
government-sponsored health insurance or health care program. Unless the
Executive agrees to another method, the coverage described in this Section
6.1(B) will be provided through a third party insurer.




--------------------------------------------------------------------------------




(C)    The Company shall pay to the Executive a prorated portion of the
Executive's bonus compensation for the fiscal year in which the Date of
Termination occurs (assuming that any applicable performance objectives were
achieved at the target level of performance and without giving effect to any
event or circumstance constituting Good Reason) calculated by multiplying (i)
the target amount of such bonus compensation by (ii) a fraction, the numerator
of which is the number of days in the applicable fiscal year through the Date of
Termination and the denominator of which is 365. The foregoing payment shall be
reduced by the sum of any quarterly, semi-annual and other partial year bonus
payments previously paid to the Executive in respect of the fiscal year in which
the Date of Termination occurs.
6.2    (A)    Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of the Executive's employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part) to the
Excise Tax, then the Total Payments shall be reduced to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax, but only if
(i) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (ii) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). If a reduction in the Total
Payments is required under this Section 6.2(A), the Total Payments shall be
reduced by the Company in its reasonable discretion in the following order: (A)
reduction of any cash payment (excluding any cash payment with respect to the
acceleration of equity awards) that is otherwise payable to the Executive that
is exempt from Section 409A of the Code; (B) reduction of any other payments or
benefits otherwise payable to the Executive (other than those described in
clause (C) below) on a pro-rata basis or such other manner that complies with
Section 409A of the Code; and (C) reduction of any payment or benefit with
respect to the acceleration of equity awards that is otherwise payable to the
Executive (on a pro-rata basis as between equity awards that are covered by
Section 409A of the Code and those that are not (or such other manner that
complies with Section 409A of the Code)).
(B)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company's independent auditor, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and (iii)
the value of any non-cash benefit or any deferred




--------------------------------------------------------------------------------




payment or benefit included in the Total Payments shall be determined by the
Auditor in accordance with the principles of Sections 280G(d)(3) and (4) of the
Code.
(C)    At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement). If the Executive objects to the Company's calculations, the Company
shall pay to the Executive such portion of the Severance Payments (up to 100%
thereof) as the Executive determines is necessary to result in the proper
application of subsection (A) of this Section 6.2.
6.3    Subject to Section 14.3(A), the payments provided in subsection (A) and
(C) of Section 6.1 shall be made on the eighth (8th) day following the Release
Deadline; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments to which the Executive is clearly entitled and
shall pay the remainder of such payments (together with interest on the unpaid
remainder (or on all such payments to the extent the Company fails to make such
payments when due) at 120% of the rate provided in Section 1274(b)(2)(B) of the
Code) on the thirtieth (30th) day after the Release Deadline (also subject to
Section 14.3(A)). In the event that the amount of the estimated payments exceeds
the amount subsequently determined to have been due, such excess shall
constitute a loan by the Company to the Executive, payable on the fifth (5th)
business day after demand by the Company (together with interest at 120% of the
rate provided in Section 1274(b)(2)(B) of the Code). At the time that payments
are made under this Agreement, the Company shall provide the Executive with a
written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).
6.4    The Company shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive's employment, in seeking in good
faith to obtain or enforce any benefit or right provided by this Agreement or in
connection with any tax audit or proceeding to the extent attributable to the
application of Section 4999 of the Code to any payment or benefit provided
hereunder. Such payments shall be made within five (5) business days after
delivery of the Executive's written requests for payment accompanied with such
evidence of fees and expenses incurred as the Company reasonably may require.
The Executive's reimbursement rights described in this Section 6.4 shall remain
in effect for the life of the Executive, provided, that, in order for the
Executive to be entitled to reimbursement hereunder, the Executive must submit
the written reimbursement request described above within 180 days following the
date upon which the applicable fee or expense is incurred.
7.
Termination Procedures and Compensation During Dispute.

7.1    Notice of Termination. After a Change in Control, any purported
termination of the Executive's employment (other than by reason of death) shall
be communicated by written Notice of Termination from one party hereto to the
other party hereto in accordance with Section 10. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail any facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated. Further, a Notice of Termination for Cause is required to include a
copy of a




--------------------------------------------------------------------------------




resolution duly adopted by the affirmative vote of not less than two-thirds
(2/3) of the entire membership of the Board at a meeting of the Board which was
called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i), (ii) or (iii) of the definition of Cause
herein, and specifying the particulars thereof in detail.
7.2    Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive's employment after a Change in Control, shall mean
(i) if the Executive's employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided, that the Executive shall not
have returned to the full-time performance of the Executive's duties during such
thirty (30) day period), and (ii) if the Executive's employment is terminated
for any other reason, the date specified in the Notice of Termination (which, in
the case of a termination by the Company, shall not be less than ninety (90)
days (except in the case of a termination for Cause) and, in the case of a
termination by the Executive, shall not be less than fifteen (15) days nor more
than sixty (60) days, respectively, from the date such Notice of Termination is
given).
7.3    Dispute Concerning Termination. If within ten (10) days after any Notice
of Termination is given, or, if later, prior to the Date of Termination (as
determined without regard to this Section 7.3), the party receiving such Notice
of Termination notifies the other party that a dispute exists concerning the
termination, the Date of Termination shall be extended until the earlier of (i)
the date on which the Term ends or (ii) the date on which the dispute is finally
resolved, either by mutual written agreement of the parties or by a final
judgment, order or decree of an arbitrator or a court of competent jurisdiction
(which is not appealable or with respect to which the time for appeal therefrom
has expired and no appeal has been perfected); provided, however, that the Date
of Termination shall be extended by a notice of dispute given by the Executive
only if such notice is given in good faith and the Executive pursues the
resolution of such dispute with reasonable diligence.
7.4    Compensation During Dispute. If the Date of Termination is extended in
accordance with Section 7.3, the Company shall continue to pay the Executive the
full compensation in effect when the notice giving rise to the dispute was given
(including, but not limited to, the Base Salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with Section
7.3. Amounts paid under this Section 7.4 are in addition to all other amounts
due under this Agreement (other than those due under Section 5.2) and shall not
be offset against or reduce any other amounts due under this Agreement.
8.
No Mitigation. If the Executive's employment with the Company terminates
following a Change in Control, the Executive is not required to seek other
employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 or Section 7.4. Except as set
forth in Section 6.1(B), the amount of any payment or benefit provided for in
this Agreement shall not be reduced by any compensation earned by the Executive
as the result of employment by another employer, by retirement benefits, by
offset against any amount claimed to be owed by the Executive to the Company, or
otherwise.

9.
Successors; Binding Agreement.

9.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and




--------------------------------------------------------------------------------




agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. Failure of the Company to obtain such assumption and agreement prior to
the effectiveness of any such succession shall be a breach of this Agreement.
9.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.
10.
Notices. For the purpose of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed to the last
known residence address of the Executive or in the case of the Company, to its
principal office to the attention of the Chief Executive Officer of the Company
with a copy to its clerk or Secretary, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

11.
Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes, effective as of [DATE], any
other agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party
(including, without limitation, the Change in Control Severance Agreement by and
between the Company and the Executive, dated [DATE]; provided, however, that
this Agreement shall not supersede any agreement setting forth the terms and
conditions of the Executive's employment with the Company or any subsidiary of
the Company. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the Commonwealth of Massachusetts.
All references to sections of the Exchange Act or the Code shall be deemed also
to refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company under this Agreement which
by their nature may require either partial or total performance after the
expiration of the Term (including, without limitation, those under Sections 6
and 7) shall survive such expiration.

12.
Validity. The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.

13.
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.





--------------------------------------------------------------------------------




14.
Settlement of Disputes; Arbitration; 409A Compliance.

14.1    All claims by the Executive for benefits under this Agreement shall be
directed to and determined by the Board and shall be in writing. Any denial by
the Board of a claim for benefits under this Agreement shall be delivered to the
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim and shall further allow the Executive to appeal to the Board a decision of
the Board within sixty (60) days after notification by the Board that the
Executive's claim has been denied.
14.2    Any further dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Boston,
Massachusetts in accordance with the rules of the American Arbitration
Association then in effect; provided, however, that the evidentiary standards
set forth in this Agreement shall apply. Judgment may be entered on the
arbitrator's award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, the Executive shall be entitled to
seek specific performance of the Executive's right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.
14.3    It is the intention of the Company and the Executive that this Agreement
not result in taxation of the Executive under Section 409A of the Code and the
regulations and guidance promulgated thereunder and that the Agreement shall be
construed in accordance with such intention. Without limiting the generality of
the foregoing, the Company and the Executive agree as follows:
(A)    Notwithstanding anything to the contrary herein, if the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code) with respect to the Company, any amounts (or benefits) otherwise payable
to or in respect of the Executive under this Agreement pursuant to the
Executive's termination of employment with the Company shall be delayed, to the
extent required so that taxes are not imposed on the Executive pursuant to
Section 409A of the Code, and shall be paid upon the earliest date permitted by
Section 409A(a)(2) of the Code;
(B)    For purposes of this Agreement, the Executive's employment with the
Company will not be treated as terminated unless and until such termination of
employment constitutes a “separation from service” for purposes of Section 409A
of the Code;
(C)    To the extent necessary to comply with the provisions of Section 409A of
the Code and the guidance issued thereunder (1) reimbursements to the Executive
as a result of the operation of Section 6.1(B), or Section 6.4 hereof shall be
made not later than the end of the calendar year following the year in which the
reimbursable expense is incurred and shall otherwise be made in a manner that
complies with the requirements of Treasury Regulation Section
1.409A-3(i)(l)(iv), (2) if Executive is a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Code), any reimbursements to the
Executive as a result of the operation of such sections with respect to a
reimbursable event within the first six months following the Date of Termination
which are required to be delayed pursuant to Section 14.3(A) shall be made as
soon as practicable following the date which is six months and one day following
the Date of Termination (subject to clause (1) of this sentence); and
(D)    If the provisions of Section 5.4 are applicable to an equity or
equity-based award subject to the provisions of Section 409A of the Code and the
immediate payment of the




--------------------------------------------------------------------------------




award contemplated by Section 5.4 would result in taxation under Section 409A,
payment of such awards shall be made upon the earliest date upon which such
payment may be made without resulting in taxation under Section 409A of the
Code. For the avoidance of doubt, with respect to any equity or equity-based
awards which are subject to Section 409A of the Code and which comply with the
permissible payment requirements of such section by providing for payments
pursuant to a fixed schedule, the application of Section 5.4, as modified (to
the extent required) by this Section 14.3(D), shall require that the payment of
such awards continue upon such fixed schedule following the Date of Termination
until the award is fully vested.
15.
Release. Notwithstanding anything to the contrary herein, the payment to the
Executive of the benefits provided in Section 6 upon the Executive’s termination
of employment shall be subject to the execution and non-revocation by the
Executive of the Company’s standard form of release in favor of the Company and
its Affiliates, as in effect immediately prior to the Change in Control. Such
release must be executed by the Executive within 45 days following the Date of
Termination (the “Release Deadline”).

16.
Definitions. For purposes of this Agreement, the following terms shall have the
meanings indicated below:

16.1    “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.
16.2    “Auditor” shall have the meaning set forth in Section 6.2.
16.3    “Base Amount” shall have the meaning set forth in Section 280G(b)(3) of
the Code.
16.4    “Base Salary” shall mean the annual base salary in effect for the
Executive immediately prior to a Change in Control, as such salary may be
increased from time to time during the Term (in which case such increased amount
shall be the Base Salary for purposes hereof), but without giving effect to any
reduction thereto.
16.5    “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.
16.6    “Board” shall mean the Board of Directors of the Company.
16.7    “Cause” for termination by the Company of the Executive's employment
shall mean (i) the willful and continued failure by the Executive (other than
any such failure resulting from (A) the Executive's incapacity due to physical
or mental illness, (B) any such actual or anticipated failure after the issuance
of a Notice of Termination by the Executive for Good Reason or (C) the Company's
active or passive obstruction of the performance of the Executive's duties and
responsibilities) to perform substantially the duties and responsibilities of
the Executive's position with the Company after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed such duties or responsibilities; (ii)
the conviction of the Executive by a court of competent jurisdiction for felony
criminal conduct; or (iii) the willful engaging by the Executive in fraud or
dishonesty which is demonstrably and materially injurious to the Company or its
reputation, monetarily or otherwise. No act, or failure to act, on the
Executive's part shall be deemed “willful” unless committed or omitted by the
Executive in bad faith and without reasonable belief that the Executive's act or
failure to act was in, or not opposed to, the best interest of the Company. It
is also expressly understood that the




--------------------------------------------------------------------------------




Executive's attention to matters not directly related to the business of the
Company shall not provide a basis for termination for Cause so long as the Board
has approved the Executive's engagement in such activities.
16.8    A “Change in Control” shall be deemed to have occurred if any of the
events set forth in any one of the following paragraphs shall have occurred:
(A)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in Section
16.8(C)(i);
(B)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company's stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
(C)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) at least
50% of the combined voting power of the securities of the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company's then outstanding
securities; or
(D)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than a sale or disposition by the Company of all or substantially all of
the Company's assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.
Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in the Executive, or a group of Persons which includes
the Executive, acquiring, directly or indirectly, 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities.






--------------------------------------------------------------------------------




16.9    “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
16.10    “Company” shall mean EMC Corporation and, except in determining under
Section 16.8 whether or not any Change in Control of the Company has occurred,
shall include any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
16.11    “Date of Termination” shall have the meaning set forth in Section 7.2.
16.12    “Disability” shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of one hundred twenty (120) days, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties. Any question as to the
existence of the Executive's Disability upon which the Executive and the Company
cannot agree shall be determined by a qualified independent physician selected
by the Executive (or, if the Executive is unable to make such selection, it
shall be made by any adult member of the Executive's immediate family), and
approved by the Company. The determination of such physician made in writing to
the Company and to the Executive shall be final and conclusive for all purposes
of this Agreement, absent fraud.
16.13    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
16.14    “Excise Tax” shall mean any excise tax imposed under Section 4999 of
the Code.
16.15    “Executive” shall mean the individual named in the first paragraph of
this Agreement.
16.16    “Good Reason” for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent) after any Change in Control, or prior to a Change in Control under the
circumstances described in the second sentence of Section 6.1 (treating all
references in subsections (A) through (F) below (but not including subsection
(G) below) to a “Change in Control” as references to a “Potential Change in
Control”), of any one of the following acts by the Company, or failures by the
Company to act, unless, in the case of any act or failure to act described in
subsection (A), (B), (C), (D), (E) or (G) below, such act or failure to act is
corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:
(A)    an adverse change in the Executive's role or position(s) as an officer of
the Company as in effect immediately prior to the Change in Control, including,
without limitation, any adverse change in the Executive's role or position as a
result of a diminution of the Executive's duties or responsibilities (other
than, if applicable, any such change directly and solely attributable to the
fact that the Company is no longer publicly owned) or the assignment to the
Executive of any duties or responsibilities which are inconsistent with such
role or position(s), or any removal of the Executive from, or any failure to
reappoint or reelect the Executive to, such position(s);
(B)    a reduction in the Executive's Base Salary;




--------------------------------------------------------------------------------




(C)    the failure by the Company or any subsidiary of the Company to continue
in effect any Plan in which the Executive is participating at the time of the
Change in Control (or Plans providing the Executive with at least substantially
similar benefits) other than as a result of the normal expiration of any such
Plan in accordance with its terms as in effect at the time of the Change in
Control, or the taking of any action, or the failure to act, by the Company
which would adversely affect the Executive's continued participation in any of
such Plans on at least as favorable a basis to the Executive as is the case on
the date of the Change in Control or which would materially reduce the
Executive's benefits in the future under any of such Plans or deprive the
Executive of any material benefit enjoyed by the Executive at the time of the
Change in Control;
(D)    the Company requiring the Executive to be based at an office that is
greater than 50 miles from where the Executive's office is located immediately
prior to the Change in Control except for required travel on the Company's
business to an extent substantially consistent with the business travel
obligations which the Executive undertook on behalf of the Company prior to the
Change in Control;
(E)    any unreasonable refusal by the Company to continue to allow the
Executive to attend to matters or engage in activities not directly related to
the business of the Company which, prior to the Change in Control, the Executive
was permitted by the Board to attend to or engage in;
(F)    any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1; for purposes of this Agreement, no such purported termination shall
be effective; or
(G)    a breach by the Company of its obligations under Section 9.1 hereof.
The Executive's right to terminate the Executive's employment for Good Reason
shall not be affected by the Executive's incapacity due to physical or mental
illness. In order for Good Reason to exist hereunder, the Executive must provide
notice to the Company of the existence of the condition or circumstance
described above within 90 days of the initial existence of the condition or
circumstance (or, if later, within 90 days of the Executive's becoming aware of
such condition or circumstance), and the Company must have failed to cure such
condition within 30 days of the receipt of such notice. Subject to the preceding
sentence, the Executive's continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.


For purposes of any determination regarding the existence of Good Reason, any
good faith claim by the Executive that Good Reason exists shall be presumed to
be correct unless the Company establishes to the Board by clear and convincing
evidence that Good Reason does not exist.


16.17    “Notice of Termination” shall have the meaning set forth in Section
7.1.
16.18    “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.




--------------------------------------------------------------------------------




16.19    “Plan” shall mean any compensation plan such as an incentive plan, or
any employee benefit plan such as a thrift, pension, profit sharing, medical,
disability, accident, life insurance plan or a relocation or vacation plan or
policy or any other plan, program or policy of the Company or its subsidiaries
intended to benefit employees, but excluding following a Change in Control (but
not during a Potential Change in Control Period) any stock option, restricted
stock or other stock-based plan or benefit except with respect to any awards
outstanding under any such plan as of the date of the Change in Control.
16.20    “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following subsections shall have occurred:
(A)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
(B)    the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;
(C)    any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company's then outstanding securities; or
(D)    the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
16.21    “Potential Change in Control Period” shall commence upon the occurrence
of a Potential Change in Control and shall lapse upon the occurrence of a Change
in Control or, if earlier (i) with respect to a Potential Change in Control
occurring pursuant to Section 16.20(A), immediately upon the abandonment or
termination of the applicable agreement, (ii) with respect to a Potential Change
in Control occurring pursuant to Section 16.20(B), immediately upon a public
announcement by the applicable party that such party has abandoned its intention
to take or consider taking actions which if consummated would result in a Change
in Control, or (iii) with respect to a Potential Change in Control occurring
pursuant to Section 16.20(C) or (D), upon the one year anniversary of the
occurrence of a Potential Change in Control (or such earlier date as may be
determined by the Board).
16.22    “Release Deadline” shall have the meaning set forth in Section 15.
16.23    “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.
16.24    “Severance Payments” shall have the meaning set forth in Section 6.1.
16.25    “Tax Counsel” shall have the meaning set forth in Section 6.2.
16.26    “Term” shall mean the period of time described in Section 2 (including
any extension, continuation or termination described therein).
16.27    “Total Payments” shall mean those payments so described in Section 6.2.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




EMC CORPORATION






By:___________________________________
Name:
Title:






___________________________________
[EXECUTIVE]










--------------------------------------------------------------------------------




Schedule of Change in Control Severance Agreements


Name
Date of Agreement/
Commencement of Term
Burton, Jeremy
31-Dec-2011
Dacier, Paul
31-Dec-2011
Elias, Howard
31-Dec-2011
Goulden, David
31-Dec-2011
Maritz, Paul
1-Sept-2012
Scannell, William F.
31-Dec-2011
Teuber, William J., Jr.
31-Dec-2011
Tucci, Joseph M.
31-Dec-2011
You, Harry
31-Dec-2011









